

Exhibit 10.2
 
AMENDMENT TO
NONQUALIFIED STOCK OPTIONS
GRANTED TO PHILLIP A. GOBE
 
The Nonqualified Stock Options granted to Phillip A. Gobe under the Energy
Partners, Ltd. 2006 Long Term Stock Incentive Plan on December 6, 2004, March
17, 2005, July 22, 2005, March 16, 2006, March 23, 2006, August 3, 2006 and May
30, 2007 are hereby amended in the following respects:
 
1.  Subparagraph (b) of Paragraph 7 is amended to read in its entirety as
follows:
 
“(b)           Death, Disability or Retirement
 
“If you die or become disabled (as defined below) while employed by the Company,
the period during which this Option may vest will be extended through December
31st of the year in which you die or become disabled.  All shares that will not
have vested under this Option on or before December 31st of the year in which
you die or become disabled shall be forfeited as of the date you die or become
disabled. With respect to all shares vested under this Option on or before
December 31st of the year in which you die or become disabled, this Option may
be exercised for a period of three (3) years from the date that you die or
become disabled (but in no event beyond the Expiration Date).  Any shares vested
under this Option but not exercised on or before the earlier of the Expiration
Date or the date that is three (3) years from the date of your death or
disability are forfeited and this Option shall be null and void and without
further effect.
 
“In the event of your death, your beneficiary(s) (as defined below) may exercise
this Option.
 
“If you become disabled, this Option may be exercised by your legal
representative.
 
“Except as hereafter provided in this subparagraph (b), if your employment with
the Company terminates as a result of your retirement (as defined below), this
Option shall continue to vest and become exercisable in accordance with the
schedule set forth in Paragraph 3 of this Agreement and may be exercised (to the
extent vested and exercisable at the applicable time) for a period of three (3)
years beginning on the date of your retirement (but in no event beyond the
Expiration Date).  Any shares under this Option as to which this Option is not
exercised on or before the earlier of the Expiration Date or the last day of the
three (3)-year period beginning on the date of your retirement shall be
forfeited and this Option shall be null and void and without further effect.
 

 
 

--------------------------------------------------------------------------------

 



 
“If your employment with the Company terminates as a result of your retirement
and you thereafter ‘change your retirement status’ (as defined below) prior to
the Expiration Date, any shares under this Option as to which this Option has
not been exercised shall be forfeited and this Option shall be null and void and
without further effect.  You will be considered to ‘change your retirement
status’ for purposes of this Agreement if you commence full-time employment as
an executive with a business enterprise engaged directly or through one or more
subsidiaries in the oil and gas exploration and production business or commence
service on the board of directors of such a business enterprise.”
 
2.  The last sentence of subparagraph (c) of Paragraph 7 is amended to read in
its entirety as follows:
 
“For purposes of this Option, ‘retirement’ means a termination of your
employment that is described as a retirement by the Company in any press release
issued by it or in any document filed by it with the Securities and Exchange
Commission.”
 
ENERGY PARTNERS, LTD.
 
By: 
______________________________                                                                
Date:  ________________
 
Attest:
 


 
I HEREBY AGREE TO THIS AMENDMENT TO MY NONQUALIFIED STOCK OPTIONS
 
__________________________________                        Date:  _______________
Phillip A. Gobe
 
